Examiner’s Comments
Instant office action is in response to communication filed 8/31/2022.
Applicants Amendments/Arguments towards previously filed 35 U.S.C. 102 has been considered and is persuasive therefore the previously filed 35 U.S.C. 102 has been withdrawn.
Acknowledgment to the amended claims has been noted. The amendment has been entered and reviewed. No new matter has been introduced.  Claims 1-20 are allowed

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of the claims are applicant’s arguments and the inclusion of the limitation, inter alia, “… receive a request for use of an application programming interface (API); determine context associated with the request; based on the context, generate a challenge for determining whether to permit the use of the API; receive a response to the challenge; and based on the response, facilitate the request for using the API, wherein the context includes at least information with the API, wherein the challenge probes a potential API user to demonstrate that the potential API user has an understanding of at least an aspect of the API.” that is in all claims which is not found in the prior art references previously relied upon or any new references found.

The closest art of record Jhingran et al. (US Pre-Grant Publication No: 2017/0244709) teaches “Methods, systems, and apparatus, including computer programs encoded on computer storage media, for controlling access to APIs. One of the methods includes receiving a request from a client for a computer authorization challenge to access an application programming interface; determining a computer authorization challenge with a difficulty of completion that satisfies a target computational cost for the application programming interface; and providing the computer authorization challenge to the client for access to the application programming interface.” but does not teach the indicated subject matter above.
Another art of record Heitzman (US Pre-Grant Publication No: 2014/0020046) teaches “A method and system for analyzing source code is disclosed. A computer identifies a call in a first source code to an application programming interface in a second source code. Responsive to identifying the call in the first source code to the application programming interface in the second source code, the computer determines whether a set of policies for calls to application programming interfaces includes a policy for calls to the application programming interface. Responsive to a determination that the set of policies for calls to application programming interfaces does not include the policy for calls to the application programming interface, the computer generates the policy for calls to the application programming interface and adds the generated policy to the set of policies for calls to application programming interfaces.” but also does not teach the indicated subject matter above.
Another art of record Kinder et al. (US  2017/0201548) teaches “[0019] FIG. 3 is a flow diagram illustrating an exemplary method 300 of evaluating and configuring rule changes. At 302, a system can provide an interface for rule configuration. In various embodiments, the interface can be a graphical user interface (GUI) or an application programming interface (API). When implemented as a GUI, the interface can be used by an authorized user, such as a network administrator, to add, delete, or modify network filtering rules. When implemented as an API, a software program can use the interface to modify the network filtering rules in an automated fashion, such as in response to detecting a vulnerability or an attempted intrusion.” but also does not teach the indicated subject matter above.
Another art of record Jadhav et al. (2019/0018937) teaches “The present disclosure aims to provide CAPTCHA that meets orthogonal requirements of accessibility, usability and security requirements for users of all abilities to make it practically inclusive. The present disclosure provides CAPTCHA questions based on media files associated with real-world scenario thereby ensuring usability and accessibility. Distortion interference is introduced in the media files to ensure security. The questions relate to a selected theme from a plurality of themes. Each theme is further associated with a plurality of media files based on environment and contextual information. Geographical considerations like language and culture are also taken into account to increase usability. The vast repository of media files, types and combinations add to the security aspect of the CAPTCHA. A self-learning CAPTCHA decision module considers one or more of spelling errors, incomplete responses, contextual metonyms, synonyms and variants thereof for intelligently making a decision to enhance the accessibility aspect.” but also does not teach the indicated subject matter above.
Another art of record Fedor (2018/0239893) teaches “Systems and methods of dynamically updating CAPTCHA challenges are provided. For instance, a request to access an online resource can be received from a user device. A verification challenge can then be provided to the user device. One or more user responses to the verification challenge can be received. Each user response can correspond to an interaction by the user with an object from the plurality of objects. One or more risk assessment scores associated with the user can be determined based at least in part on the one or more user responses. The verification challenge can then be updated based at least in part on the one or more risk assessment scores and the one or more user responses.” but also does not teach the indicated subject matter above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMON P KANAAN/Primary Examiner, Art Unit 2492